DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) s 1-16, 19 and 20 are  is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinisch et al (US 20090098803) in view of Starr (US 20130084777 ).
In regard to claims 1, 15,  and 16, Reinisch et al discloses a brassiere 100 comprising at least one non -toxic elastomeric sheet and at least one non-toxic textile sheet that form a front bust portion 118, 120  with the  front bust portion including a bridge tht couples the two cups together as seen in figure 1,       that is at least of one panel  sized and dimensioned to retain a  pair of breasts at 118, 120 when the brassiere 100  is worn and as in claim 15, with the   front bust portion being of a first and second cup that are non-molded,  and the band 116  that couples  opposed laterally spaced apart end of the front bust  portion 118, 120 together when the brassiere is  worn.  The textile sheet  is an outer layer 158 of polyester and spandex that  is elastomeric and the elastomeric sheet of the inner layer is polyester       spandex 160 and a band 116. (See paras. (0025-0028, 0051, 0060, 0064, 0066 and figures 1,5 and 8. 
 However, Reinsich et al does not disclose the stitches that physically coupling the at least one ono-elastomeric toxic sheet and the non-toxic textile sheet.

 Starr discloses a brassiere 100 with  an interior front panel 110 attached to a continuous portion of an exterior front panel 120 via stitching 420 that runs along a top border    or edge of the opaque  fabric 110 and an opaque fabric 110 comprising a cotton or cotton blend as in paras (0023), (0030) and (0037) and figure 4. The Starr and Reinisch et al patents are in the same field of brassiere manufacturing and accordingly it would have been obvious to modify  the    brassiere of Reinisch et al with the teaching of Starr to  attach the layers with stitching to secure the layers together securely.
 In  regard to claim 2, Reinisch et al  discloses the     at least one non-toxic elastomeric sheet as forming a multiple ply elastomeric sling with a pair of concave portions 118, 120 that extend along a bottom edge of the front bust portion 118, 120 with the concave portions of the multiple ply sling underlie nad support respective breast when the brassiere 100 is worn. 

In regard to claims 3 -8,11,12   Reinisch et al discloses the brassiere wherein the at least on e non -toxic elastomeric sheet is a silicone sheet as in paras. (0025-0028, 0051, 0060, 0064, 0066 and figures 1, 5 and 8) wherein the sheet is compressed as broadly claimed and    can include multiple plies of the silicone sheet each of the inner and outer layers or both  as desired as in para. (0066) .    The Reinisch et al brassiere 100 includes the first through third silicone sheets as being seamless as in para.  ()027-line 1) that states that the front panel is seamless. The silicone sheets are structured as claimed in claims 11 nad 12 as seen in the figures of 1 and 8-10 and (0025-0028, 0051, 0060, 0064, 0066).

In regard to claim 10 Reinsich et al discloses  the brassiere 00 as having a first strap that extends from an apex to the band. (See 110 to 116 in figure 1 of Reinsich et al)
In regard to claim s 13 and 14, Starr discloses the textile sheet as being of a natural  fibers  since the Starr material  is cotton or a cotton blend as in para. (0037). Accordingly it would have been obvious  to one having ordinary skill in the art at the time of the invention to modify the brassiere of Reinsich et al to substitute the polyester fiber with that of a cotton to construct the brassiere of a cotton          spandex elastomeric material    that is well known  to be used in brassiere s of this type for increased breathability and  comfort to the wearer.

In regard to claim 19, Reinisch et al  includes a band 116 that is of a continuous piece    with the front bust portion 118, 120  as in figure 1. 

In regard to claim 20 Reinisch et la discloses the brassiere 100 without any  metal or toxic materials. 
 
 
Claim(s)  17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Reinsich e t al and Starr as applied to claim 12  above, and further in view of Crompton (US 20160198775 ).
In regard to claims 17 and 18 Reinsich et al and Starr disclose the brassiere  substantially as claimed except for the including of a front releasable fastener and  within the band.  Crompton discloses a front fastener on a brassiere at 75 with portions    76 and 78  as in figure 5 and para. (0041)  . IT is well known to include a front fastener in a     brassiere front portion     including the front  panel and bands as seen in Crompton in order to  allow for easy donning and doffing of the brassiere    by opening the brassiere nad closing the brassiere and securely fastening it on the wearer instead of having to    pull the brassiere over a wearer’s head and shoulders to don and doff the brassiere. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732